yh?

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK
x

Chapter 11

VAN DOUG WALKER Case No.: 17-44665 (ESS)
Debtor

NOTICE OF MOTION TO WITHDRAW AS ATTORNEY

PLEASE TAKE NOTICE that, upon the Affirmation of Myeisha Rouff dated
the 9" day of October, 2018, a motion will be made to this Court for an order, pursuant to
Section 327 of the Bankruptcy Code, relieving Rouff Law Firm, PLLC as counsel for the

Debtor, together with such other, further, and different relief as this court deems just,

proper, and equitable. a
ws =
Date and Time: November 1, 2018 at 10:60 am. fj 2 w
Bankruptcy Judge: Honorable Elizabeth S. Stong 9 4 BB
Courthouse: United States Bankruptcy Court ey D =o
Eastern District of N.Y. <4 35
Courtroom 3585 Py oS
271 Cadman Plaza East i Ww S
= ~m
2

Brooklyn, New York 11722

PLEASE TAKE FURTHER NOTICE that objections, if any, to the motion

must be made in writing, must conform to the Federal Rules of Bankruptcy Procedure

and must be served so as to be actually received no later than 4:00 p.m. on October 25,

2018, on the Rouff Law Firm, PLLC, 1304 Sterling Place, Suite 3R Brooklyn, New York

11213.

L£YNnod

WHVE “SN

AQLdAY

WY319
PLEASE TAKE FURTHER NOTICE that failure to respond may result in the
Court granting the relief requested in the motion without further notice or hearing.

Dated: October 9, 2018
Brooklyn, New York
Respectfully submitted,

Rouff Law Firm, PLLC

Attorneys for Van Doug Walker
By: /s/ Myeisha Rouff }
Myeisha Rouff Oo
1304 Sterling Place, Suite 3R

Brooklyn, New York 11213
Tel: (347) 891.4841
Notice to:

Van Walker
* 494 Halsey Street Brooklyn NY 11233
vdoug.walker@gmail.com

Kenneth L. Baum, Esq.’

LAW OFFICES OF KENNETH L. BAUM LLC
99 Church Street, 4" Floor

White Plains, NY 10601

Phone: (201) 853-3030
kbaum@kenbaumdebtsolutions.com
www.kenbaumdebtsolutions.com

Ms. Martin Marylou

US Trustee Offices

201 Varick Street

Suite 1006

New York NY 10014
Marylou.Martin@usdoj.gov
USTPRegion02.BR.ECF@usdoj.gov

David L Tillem

Wilson Elser Moskowitz Edelman & Dicker
3 Gannett Drive

White Plains, NY 10604-3407

(914) 323-7000

(914) 323-7001 (fax)

tillemd@wemed.com

Nicole Marie Massi

Knuckles Komosinski & Manfro LLP
565 Taxter Road

Suite 590 ‘

Elmsford, NY 10523

914-345-3020

914-992-9154 (fax)
nmm@kkmllp.com
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

IN RE: | Case No.: 17-44665 (ESS)

VAN DOUG WALKER
Debtor

MOTION TO BE RELIEVED AS ATTORNEY FOR THE DEBTOR

The Rouff Law Firm, PLLC by this motion and affirmation of Myeisha Rouff, an
attorney duly admitted to practice before this Court, seeks to be relieved as counsel to
Van Doug Walker, the above-referenced debtor (referred to herein as “Debtor” or “Van
Walker”), respectfully submits as follows: |

This is a motion to be relieved as counsel to the debtor borne of compelling
reasons, Pursuant to Local Rule 1.4 of the Eastern District of New York, "an attorney
who has appeared as attorney of record for a party may be relieved . . . by order of the
Court .... Such an order may be granted only upon a showing by affidavit or otherwise
of satisfactory reasons for withdrawal... ." The New York State Rules of Professional
Conduct, Rule 1.16(c)(4) permits withdrawal of counsel where “the client insists upon
taking action with which the lawyer has a fundamental disagreement.” Furthermore,
under Rule 1.16(c)(7), the lawyer may withdraw where “the client fails to cooperate in
the representation or otherwise renders the representation unreasonably difficult for the
lawyer to carry out employment effectively.” This motion prays for a judicial severance
of attorney-client relationship.
Besides Attorney-Client privileged protections, the undersigned would not drag this

Court into the morass of happenings; conflicts of principles; and a very differing and
i

subjective understanding of bankruptcy laws (by the undersigned and Van Walker)—but
_ which all led to this very unworkable impasse. Van Walker has a very strong impression
of law and the legal process, thus rendering the undersigned thinking or strategy of
litigation ineffectual.

The undersigned would never abandon a client but seeks cooperation from clients,
which Van Walker has not provided. Van Walker has some willful insights into the legal
system and as a student of law, the undersigned had to remind him of the scope, contours
of the proposed actions. Learning is fine. The undersigned is not shy of sharing legal
principle, nuances, legislation, but then it must be backed by equally a strong
internalizing of the tenets. The undersigned had discussed different principle of removal,
abstention, comity, federalism, appeal, vacatur of stipulations, NY state fraudulent
conveyance actions, etc., with Van Walker. Van Walker wants all remedies to be pulled
in his case, but all that discourse must meet one fundamental aspect—that is—an exit
plan. Differences and not concurrence regarding case aspects dictated this attorney client
relationship. I must stop.

Van Walker has become, for lack of better words, obsessed with the property
at 494 Halsey Street Brooklyn, new York in that he is seeking to stop such
foreclosure with the attendant contempt proceedings pending in the Supreme Court
of the State of New York, County of Kings, entitled, Mirbourne NPN 2 LLC v. Van
Douglas Walker, et al., Index No. 510700/14 (the “State Court Action”), and preserve
any and all rights remaining in all the Properties owned by Van Walker under the
Chapter 11 process. The State Court Action with Mirbourne NPN 2 LLC

(“Mirbourne”), who held the first mortgage on the 494 Halsey Property was
considered very litigious. Van Walker along with Mr. Julius Tajiddin, known asa
friend of Van Walker to the undersigned, have drafted motions and complaints
against Mirbourne in the United States District Court for the Eastern District of New
York without informing the undersigned seeking relief unknown to the undersigned
regarding the aforementioned property. On October 3, 2018, Van Walker filed a
statement to Your Honor without advice or consultation from the undersigned
regarding possible incorrect statements made by Van Walker, before Your Honor on
September 21, 2018. The undersigned cannot continue to be of counsel to Van
Walker when he acts as his own attorney on material issues affecting the current
bankruptcy proceeding. Van Walker is a leader and leaders are not led, and an
advocate does not become an audience. Strong views and personalities do not
necessarily charter different course despite different perceptions, however when
they do, severing the relationship is proper.

Moreover, Van Walker has been excessively text messaging the undersigned on
non-business hours and weekends. Client communication has always been a priority for
the undersigned and the undersigned welcomes communication long after office hours
and on weekends however, Van Walker has contacted the undersigned to the point that it
borders on harassment in that Van Walker has gone above and beyond the scope of the
attorney-client relationship by his offensive choice of words.“[ T]he existence of an
irreconcilable conflict between attorney and client is a proper basis for the attorney to
cease representing his client.” Bijan Karimian v. Time Equities, Inc., No. 10 Civ. 3773,
2011 US. Dist. LEXIS 51916, at *4- *5 (S.D.N-Y. May 11, 2011) (citations omitted);

Dowler v. Cunard Line Ltd., No. 94 Civ. 7480, 1996 U.S. Dist. LEXIS 9100 (S.D.N.Y.
June 28, 1996) (permitting withdrawal on the grounds that “strong evidence of a strained
attorney-client relationship regardless of the source of the strain is sufficient grounds” for
an attorney to withdraw); McGuire v. Wilson, 735 F. Supp. 83, 85 (S.D.N.Y. 1990)
(allowing attorney to withdraw because "relationship between the parties has deteriorated
beyond repair"); Hallmark Capital Corp. v. Red Rose Collection, No. 1997 U.S. Dist.
LEXIS 16328, at *8-*9 (S.D.N.Y. Oct. 21, 1997) (“[T]he client and counsel have
irreconcilable differences, that is a satisfactory reason to allow counsel to withdraw.”)
Your Honor, I must reiterate that I would never abandon a client. It is neither in
my style nor in the strong demands of this profession to leave unattended a client.
Perhaps Van Walker might not need an attorney. He is bright and suave. The demands of
the legal profession are very acute. The time pressure and the ability to perform several
tasks, including research, writing, conferencing and or representing the best for the client,
does not leave much time for any deeper meditations on what or how might the client be
approached. Since neither the strategy nor the understanding of underlying law meets any
acceptance with Van Walker, there is but irreconcilable difference. And being indifferent
to his instructions would also not be proper under the given circumstances. Withdrawal
has been permitted where “an irreconcilable conflict [] developed between [counsel and
client] regarding litigation strategy.” Hallmark Capital Corp., 1997 U.S. Dist. LEXIS
16328 (quoting Tufano v. City of New York, No. 94 Civ. 8655, 1996 WL 419912 at *1
(S.D.N.Y. July 25, 1996); citing Sansiviero v. Sanders, 117 A.D.2d 794, 795, 499
N.Y.S.2d 431, 431 (2d Dep't) (motion to withdraw granted in "light of the irreconcilable
differences between" counsel and his client "with respect to the proper course to be

pursued by counsel in the litigation”); see also Casper v. Lew Lieberbaum & Co., 1999
USS. Dist. LEXIS 7779 (S.D.N.Y. May 24, 1999) (permitting withdrawal where plaintiffs
and original counsel disagreed about litigation strategy, the value of the case, (and] the ©
strength of the case”). Furthermore, “counsel ethically can withdraw where the client
insists upon a course of conduct that is contrary to the judgment and advice of counsel.”
Ashcroft v. Dep't of Corr., 2008 U.S. Dist. LEXIS 73624, 14- 16 (W.D.N.Y. Sept. 18,
2008) (citing N.Y.S. Code of Prof. Responsibility, EC 7-8). Withdrawal was also allowed
where disagreement over witnesses arose. Whiting v. Lacara, 187

F.3d 317, 322 (2d Cir. 1999) (granted motion for withdrawal where client did not pay
fees and the attorney and client disagreed over pressing claims already dismissed and
which witnesses to call).

Expectations of the client, Van Walker and of this Court administering the case,
and conscientious effort of the advocate to achieve best possible results coupled with
courtesy to the adversaries calls for a balancing approach and it could be very exhausting,
if it is marked with unpredictable reactions from the very client, the subject matter of the
litigation. Such reactions and undue demands sets in motion conflict of interest. Such
conflict has arisen in this matter. What properties to be sold and what Chapter 11 plan
should be—we see it differently than Van Walker. New York Courts have permitted
withdrawal where a conflict of interest arises between an attorney and client. See, e.g.,
International Business Counselors, Inc. v. Bank of Ikeda, Ltd., 1990 U.S. Dist. LEXIS
2550 (S.D.N.Y. Mar. 9, 1990). A conflict of interest occurs if, during the course of the
representation, the attorney's and client's interests diverge with respect to a material

factual or legal issue or to a course of action. See United States v. Malpiedi, 62 F.3d 465,
469 (2d Cir. 1995)). Withdrawal would not prejudice the administration of the case. Van
Walker knows the law and advocacy.
Dated: Brooklyn, New York
October 9, 2018
Respectfully Submitted,

Rouff Law Firm, PLLC

By: /s/ Myeisha Rou

Myeisha Rouff

1304 Sterling Place, Suite 3R
Brooklyn, New York 11213
Tel: (347) 891- 4841
CERTIFICATE OF SERVICE

I hereby certify that on October 9, 2018, I caused the foregoing to be
electronically filed with the Clerk of the Court using CM/ECF, which will send
notification of such filing to all registered participants.

I further certify that I caused copies of the foregoing document to be served on
October 9, 2018, upon the following in the manner indicated: Email upon the noticed
parties.

/s/Myeisha Rouff

 

Myeisha Rouff
